DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim 1-18, drawn to methods of generating end effector commands for grasping based on joint neural network, semantic neural network and grasp neural network
Group 2, claim 21, drawn to training neural networks of semantic grasping models.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1, 16, and 21 lack unity of invention because the groups do not share the same or corresponding technical feature.
Claims 1 and 16 are directed to methods whose ultimate outcome is to provide a control command for a robot and contain largely the same method steps, although claim 16 does not include the feature:
(i) wherein the trained joint neural network is trained based on:
grasp losses generated based on grasp predictions generated over a grasp neural network based on training outputs generated using the joint neural network, and semantic losses generated based on semantic predictions generated over a semantic neural network based on training outputs generated using the joint neural network.
Furthermore, claim 1 contains two alternative options:
(ii) generating the grasp success measure comprising:
(ii-a) generating the grasp success measure based on application of the joint output to a trained version of the grasp neural network, or
(ii-b) generating the grasp success measure based on application of the current image and the end effector motion vector to an additional trained grasp neural network,
whereas claim 16 only includes option (ii-a).
On the other hand, claim 21 is substantially different from the other two claims, since it deals with the training phase of the neural network described in claims 1 and 16. Claim 16 has no subject matter in common with claim 21, while claim 1 deals with the training of the network at a high level of generality described by feature (i), so at most shares with claim 21 this feature. However feature (i) is unclear and in view of its relative broadness can be seen to be disclosed or at least rendered obvious by: US
2014/0277718. Hence, claims 1 and 16 on one side, and claim 21 on the other side are not so linked as to form a single inventive concept and share no corresponding special technical features (since, as mentioned above, the methods have substantially different objectives). Hence, the requirement of unity (Art. 3(4) (iii) PCT and Rule 13 PCT) is not fulfilled and claims 1, 16 (together with their dependent claims) belong to a first group of inventions, while claim 21 belongs to another.
In summary, the following non-unitary groups of inventions have been
identified: 
1. claims: 1-18 Robotic grasping based on joint neural network, semantic neural network and grasp neural network
2. claim: 21 Training of a joint neural network in combination with a semantic neural network and grasp neural network

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664